Citation Nr: 0423919	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-13 276	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The appellant had active military service from March to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In the March 1999 rating decision, the RO noted that it had 
previously denied service connection for a psychiatric 
disability in November 1979, and found that no new and 
material evidence had been submitted to reopen the claim.  
Nevertheless, in a December 2000 decision, the Board 
determined that the veteran had withdrawn any claim of 
entitlement to service connection for a psychiatric disorder 
prior to the RO's November 1979 decision.  Thus, the Board 
concluded that the RO's November 1979 decision purportedly 
denying service connection for a psychiatric disorder was not 
an adjudication of the matter.  The Board determined that the 
veteran's claim of service connection for a psychiatric 
disorder was for de novo adjudication by the RO.  

The Board remanded the case for additional development, 
including ascertaining whether the veteran had good cause for 
requesting a postponement of a RO hearing scheduled for 
January 26, 2000.  A day after the Board issued its December 
2000 remand, correspondence was received from the veteran 
wherein he asked for a videoconference hearing with a Board 
member.  The RO thereafter sent the veteran's representative 
a letter in June 2001, asking if the veteran still wanted a 
hearing at the RO.  No response was received, but the Board 
found that, since the veteran had asked for a postponement of 
his hearing in January 2000, it was evident that he wanted a 
hearing.  The Board remanded the case in September 2002 so 
that a hearing could be scheduled; however, the veteran 
failed to report for the hearing, and the case was again 
forwarded to the Board for appellate review.  


REMAND

When the Board remanded this case in December 2000, a request 
was made of the RO that it ensure that the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), had been 
met.  The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law on 
November 9, 2000.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

Review of the record discloses that the veteran has not yet 
been adequately informed of the information and evidence 
necessary to substantiate this claim, and has not been 
adequately advised as to what evidence VA would obtain for 
him and of what information or evidence he was responsible 
for submitting.  See Quartuccio v. Principi , 16 Vet. App. 
183 (2002).  

To ensure that VA has met its duties to notify and assist, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with 


and satisfied in accordance with 38 
C.F.R. § 3.159 (2003).  See also 
Quartuccio, supra, at 187 (2002).  
The veteran should be specifically 
informed that he should submit any 
pertinent evidence in his 
possession.  He should also be told 
what is yet required of him in order 
to substantiate a claim of service 
connection for a psychiatric 
disorder.  He should also be told of 
the actions the RO intends to take 
to obtain additional information or 
evidence, if any.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 


Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, and 
38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

